Title: From Thomas Jefferson to Steuben, 6 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council Dec. 6. 1780.

I have the pleasure of inclosing to you an order for the Shoes, Shirts and Cloth you desired. Mr. Armistead the Commissary of Stores to whom it is directed and who now waits on you, sais he has not that number of Shoes, but will call on the Continental Q.M. in hopes he may have some which are of course subject to your order. He has no white cloth but will if it be possible in our circumstances procure it. I forgot the quantity you mentioned and have left it blank to be filled up by you. I also inclose the order for the waggons and a warrant for the money you desired which I have some hopes can be paid by tomorrow, but it should be presented immediately. Mr. Armistead will give you the information I mentioned as to the Issues of cloathing which have been made to our officers.
I have the honor to be with the greatest Respect Sir Yr. mo. obedt. & mo. hble Servant,

Th: Jefferson

